Citation Nr: 9922992	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  91-49 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa



THE ISSUES

1.  Entitlement to an increased rate of special monthly 
compensation under 38 U.S.C.A. § 1114 (West 1991).  

2.  Whether the veteran received adequate notice of the 
rating decisions of October 3, 1983, February 15, 1984, and 
February 7, 1989, and, if so, whether they were clearly and 
unmistakably erroneous in failing to assign increased special 
monthly compensation.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to June 1958 
and February 1959 to October 1972.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In October 1993, the Board denied an increased rate of 
special monthly compensation and held that the rating 
decisions of October 3, 1983, February 15, 1984, and February 
7, 1989, had not involved clear and unmistakable error.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a November 1994 order, the Court vacated the October 1993 
Board decision and remanded the case for additional 
proceedings.  Consequently, in March 1995, the Board remanded 
the case for further development of the record.  

In May 1996, the Board determined that the October 3, 1983, 
and February 15, 1984, rating decisions were clearly and 
unmistakably erroneous in not assigning a 60 percent rating 
for the service-connected impairment of the left upper 
extremity and a 70 percent rating for the service-connected 
impairment of the right upper extremity.  The Board also 
determined that the October 3, 1983, and February 15, 1984, 
decisions were clearly and unmistakably erroneous in not 
assigning higher levels of special monthly compensation 
pursuant to 38 U.S.C.A. § 3.14(m) (West 1982).  Finally, the 
Board remanded the issue of entitlement to an increased rate 
of special monthly compensation under 38 U.S.C.A. § 1114 
(West 1991).  The veteran again appealed to the Court.

In an October 1998 order, the Court vacated the Board's May 
1996 decision and remanded for additional proceedings as 
discussed hereinbelow.  



REMAND

In the March 1995 remand, the Board instructed the RO to make 
"specific findings concerning the adequacy of the notice 
provided to the veteran following [the October 1983, February 
1984 and February 1989 rating] decisions."  As noted by the 
Court, in a May 1995 rating decision, the RO responded in one 
sentence to the Board directive:  "While the veteran was 
notified of the decisions, specific information could have 
been given as to the basis of the special monthly 
compensation and the basis for the denial of increased 
special monthly compensation."  The Court noted that, 

[a]lthough the Board remanded the 
question of adequacy of notice to the RO 
after the Court's November 1994 order, 
the RO's response to that remand does not 
satisfy the Court's order.  The RO gave 
only a one sentence remark about notice 
of the three decisions and did not make 
specific findings concerning the adequacy 
of the notice provided to the veteran 
pursuant to the Board's remand 
instructions. 

The Court noted that the Board had lost focus on the primary 
issue of adequacy of notice "when the RO failed to respond 
to the Board's directive to 'make specific findings 
concerning the adequacy of the notice.'"  As the Board is 
not free to disregard an order of the Court, neither is the 
RO free to disregard a directive of the Board.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should review the appellate 
record and adjudicate the issue of 
whether the rating decisions of October 
3, 1983, February 15, 1984, and February 
7, 1989, are final.  In so determining, 
the RO should make specific findings 
concerning the adequacy of the notice 
provided to the veteran following these 
decisions.

2.  Following completion of the 
foregoing, the RO again should review the 
issues on appeal.  If the three rating 
decisions in question are found not to 
have been final, the RO should adjudicate 
the issue of whether an increased rate of 
special monthly compensation is 
assignable for any period since November 
12, 1982.  The RO also is reminded of the 
remand status of the question of 
entitlement to a current increase.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


